OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on February 16, 1972 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. In his affidavit, he states that he was admitted to practice law in the State of Florida in 1981, that he has practiced law there since his admission in that State, and that *153he has no intention of returning to New York State. He states further that he is resigning because he does not wish to maintain his attorney registration in New York State. There are no complaints pending against him.
We grant the application and direct that his name be stricken from the roll of attorneys.
Denman, P. J., Green, Pine, Balio and Lawton, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.